Citation Nr: 0112957	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an acquired psychiatric disorder to include 
post-traumatic stress disorder and a schizo-affective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991 as well as additional active and inactive service prior 
to September 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran appeared before a hearing officer at the RO in 
June 1996.  He testified that he was receiving Social 
Security Disability benefits due to a nervous disorder.  At 
this hearing the veteran's representative requested that the 
veteran's Social Security records be obtained by VA for 
consideration.  The record does not indicate that any attempt 
has been made to obtain such records.  In view of the 
Veterans Claims Assistance Act, the Board finds that there is 
a duty to assist the veteran in obtaining the veteran's 
Social Security records. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed psychiatric disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records the RO 
must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any and all decisions pertaining 
to the veteran regarding entitlement to 
disability benefits, as well as all 
clinical reports considered in such 
determination.  

3.  The RO should send a letter to the 
veteran requesting that he describe in 
detail all of his claimed stressors.  The 
RO should attempt to verify any of the 
stressors for which verification is 
possible, and for which there has been no 
RO finding that such stressor occurred 
while the veteran was engaged in combat 
activity with the enemy.

4.  Upon completion of the above, to the 
extent possible, the veteran should be 
scheduled for a VA psychiatric 
examination.  If the veteran has 
identified a verified or combat-related 
stressor, the examiner should be asked to 
make a determination as to whether the 
veteran has post-traumatic stress 
disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  If 
any other acquired psychiatric disorder 
is found the examiner should provide an 
opinion as to whether it is as likely as 
not that such disorder is related to the 
veteran's service.  The veteran's claims 
file must be provided to the examiner and 
reviewed prior to the examination.  The 
VA examiner should state on the 
examination report whether such review of 
the record has been made.  The examiner 
must ensure that all indicated tests and 
studies are accomplished.  The examiner 
should provide reasons and bases for all 
opinions expressed.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an acquired 
psychiatric disorder to include post-
traumatic stress disorder and a schizo-
affective disorder.

8.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the June 2000 supplemental 
statement of the case, and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




